


Exhibit 10.8

 

SECOND LIEN PATENT SECURITY AGREEMENT

 

This Second Lien Patent Security Agreement (as amended, amended and restated,
supplemented or otherwise modified from time to time, the “Second Lien Patent
Security Agreement”) dated May 31, 2007, in favor of WELLS FARGO BANK, NATIONAL
ASSOCIATION (“Wells Fargo”), as collateral agent (together with any successor
collateral agent appointed pursuant to Article 12 of the Indenture referred to
below, the “Collateral Agent”) for the benefit of the Trustee (as defined below)
and the Holders of the Notes (collectively, the “Secured Parties”).

 

WHEREAS, UHS MERGER SUB, INC., a Delaware corporation and Wells Fargo, as
trustee (the “Trustee”), have entered into an Indenture dated as of May 31, 2007
(such agreement, as it may hereafter be amended, amended and restated,
supplemented or otherwise modified from time to time, being the “Indenture”).

 

WHEREAS, as a requirement of the Indenture each Grantor has executed and
delivered that certain Second Lien Security Agreement dated as of May 31, 2007
made by the Grantors to the Collateral Agent (as amended, amended and restated,
supplemented or otherwise modified from time to time, the “Security Agreement”).
Terms defined in the Security Agreement and not otherwise defined herein are
used herein as defined in the Security Agreement.

 

WHEREAS, under the terms of the Security Agreement, the Grantors have granted to
the Collateral Agent, for the ratable benefit of the Secured Parties, a security
interest in, among other property, certain Patents of the Grantors constituting
Material Intellectual Property Collateral, and have agreed as a condition
thereof to execute this Second Lien Patent Security Agreement for recording with
the U.S. Patent and Trademark Office and any other appropriate governmental
authorities.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, each Grantor agrees as follows:

 

Section 1. Grant of Security. Each Grantor hereby grants to the Collateral Agent
for the ratable benefit of the Secured Parties a continuing security interest in
all of such Grantor’s right, title and interest in and to the following (all of
the following items or types of property being herein collectively referred to
as the “Patent Collateral”), whether now owned or existing or hereafter acquired
or arising:

 

(i)            each Patent constituting Material Intellectual Property
Collateral owned by the Grantor, including, without limitation, each Patent
referred to in Schedule 1 hereto;

 

(ii)           all issuances and applications for issuance for any of the
foregoing, together with all reissues, divisions, continuations,
continuations-in-part, extensions and reexaminations thereof;

 

(iii)          all rights in the foregoing provided by international treaties or
conventions, all rights corresponding thereto throughout the world and all other
rights of any kind whatsoever of such Grantor accruing thereunder or pertaining
thereto; and

 

(iv)          any and all proceeds of, collateral for, income, royalties and
other payments now or hereafter due and payable with respect to any and all of
the foregoing, including, without limitation, all Proceeds of and revenues from
any and all claims for damages and injunctive relief for past, present and
future infringement, misappropriation, violation, misuse or breach with

 

--------------------------------------------------------------------------------


 

respect to any of the foregoing, with the right, but not the obligation, to sue
for and collect, or otherwise recover, all proceeds and damages relating
thereto.

 

Section 2. Recordation. Each Grantor authorizes and requests that the
Commissioner for Patents and any other applicable government officer record this
Second Lien Patent Security Agreement.

 

Section 3. Execution in Counterparts. This Second Lien Patent Security Agreement
may be executed in any number of counterparts, each of which when so executed
shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.

 

Section 4. Grants, Rights and Remedies. This Second Lien Patent Security
Agreement has been executed and delivered by the Grantors for the purpose of
recording the grant of security interest herein with the U.S. Patent and
Trademark Office. The security interest granted hereby has been granted to the
Collateral Agent in connection with the Security Agreement and is expressly
subject to the terms and conditions thereof and does not modify its terms or
conditions or create any additional rights or obligations for any party thereto
or hereto. The Security Agreement (and all rights and remedies of the Collateral
Agent thereunder) shall remain in full force and effect in accordance with its
terms. In the event of a conflict between any provisions of this Second Lien
Patent Security Agreement and any provision of the Security Agreement, the
Security Agreement shall govern. Notwithstanding anything herein to the
contrary, the liens and security interests granted to the Collateral Agent
pursuant to this Second Lien Patent Security Agreement and the exercise of any
right or remedy by the Collateral Agent hereunder are subject to the limitations
and provisions of the General Intercreditor Agreement, dated as of May 31, 2007
(as amended, restated, supplemented or otherwise modified from time to time, the
“Intercreditor Agreement”) among Merrill Lynch Capital, a division of Merrill
Lynch Business Financial Services Inc., as First Lien Collateral Agent, and
Wells Fargo, as Junior Lien Collateral Agent, and certain other persons party or
that may become party thereto from time to time, and consented to by Universal
Hospital Services, Inc. and the Grantors identified therein. In the event of any
conflict between the terms of the Intercreditor Agreement and the terms of this
Agreement, the terms of the Intercreditor Agreement shall govern and control.

 

Section 5. Governing Law. This Second Lien Patent Security Agreement shall be
governed by, and construed in accordance with, the laws of the State of New
York.

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Grantor has caused this Second Lien Patent Security
Agreement to be duly executed and delivered by its officer thereunto duly
authorized as of the date first above written.

 

 

UHS MERGER SUB, INC.

 

 

 

By:

/s/ Bret Bowerman

 

 

Name: Bret Bowerman

 

 

Title: Vice President

 

--------------------------------------------------------------------------------


 

 

UNIVERSAL HOSPITAL SERVICES, INC.

 

 

 

By:

/s/ Rex T. Clevenger

 

 

Name: Rex T. Clevenger

 

 

Title: CFO & Executive Vice President

 

--------------------------------------------------------------------------------


 

 

UHS HOLDCO, INC.

 

 

 

By:

/s/ Rex T. Clevenger

 

 

Name: Rex T. Clevenger

 

 

Title: CFO & Executive Vice President

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Collateral Agent



 

 

 

By:

/s/ Lynn M. Steiner

 

 

Name: Lynn M. Steiner

 

 

Title: Vice President

 

--------------------------------------------------------------------------------
